Citation Nr: 1600822	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for allergic rhinitis (claimed nose and throat problems).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to February 1977 and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of decisions of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the claim in March 2012, July 2014, and February 2015 for further development and consideration. 

An August 2011 hearing was held before an Acting Veterans Law Judge (AVLJ) who is no longer employed at the Board.  In a March 2014 letter, the Board informed the Veteran that the individual who presided at the August 2011 hearing was no longer employed by the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  If he did not respond within thirty days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran did not respond, and it is presumed he does not wish to have another hearing.

The Board notes that there is some discrepancy in the record as to whether this appeal is a continuation of a claim decided in a rating decision in March 2005, which also denied rhinitis.  It appears that the Veteran's claim has been characterized differently at times during this appeal, and the RO may have considered this a different claim when it issued a rating decision in November 2009, rather than a request to reopen a finally decided claim.  As such, the Board will give the Veteran the benefit of the doubt in adjudicating this claim as a service connection claim rather than a new and material claim.



FINDINGS OF FACT

The preponderance of the evidence is against a finding that any rhinitis was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

Rhinitis was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note that this claims file is completely virtual.


Stegall Considerations

As noted above, the Board previously remanded this issue in February 2015 for further development, specifically for a VA examination to adequately address the etiology of the Veteran's rhinitis.  The Veteran was provided with a VA examination in May 2015 and his claim was readjudicated in a May 2015 SSOC.  Thus, there is compliance with the Board's remand instructions, as to the one issue being decided on this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of rhinitis being decided on this appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

Nevertheless, the Board finds that VCAA letters dated in July 2004, February 2005, July 2009, January 2012, March 2012, April 2012, March 2013, May 2013, June 2014, and January 2015, as well as the prior remands in March 2012, July 2014, and February 2015, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided with multiple VA examinations during the course of this appeal, most recently in May 2015.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in May 2015.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The Veteran was also offered the opportunity to have another hearing, as noted above, and declined that request.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to the one issue being decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran and his representative essentially contend that he sustained some nasal or throat condition, due to his experiences in service, including alleged exposure to irritants, including sand, during his Persian Gulf service.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current rhinitis is not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to service, establishes
that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current
disability, in service incurrence or aggravation of a disease or injury, and a nexus
between the claimed in service disease or injury and the present disease or injury.
38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) aff'd, 78 F.3d. 604 (Fed Cir 1996).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2015).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for certain diseases may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834  (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)  (2013)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5)  (2015); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2015).

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b)  (2015).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4)  (2015).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Reviewing the relevant evidence of record, a January 1977 report of separation examination found no nose and throat problems.

On February 1990 service examination, the Veteran reported no ear, nose, or throat problems, and the exam specifically stated no allergies.  The Veteran was seen in October 1990 with probable bronchitis.

On April 1991 examination there was no indication of any rhinitis like symptoms reported.  The examiner found the Veteran's nose and sinuses were normal.  January 1995, September 2000, and June 2002 reports of medical examination also found no evidence of any sinus or nasal problems.

In a September 2009 VA outpatient treatment record, the Veteran's throat was normal.

At the Veteran's hearing testimony in August 2011, he indicated that he developed rhinitis symptoms shortly after service and continued having problems until the present, including problems with taste and smell.

The Veteran received another VA examination in April 2012.  At that time, the Veteran was diagnosed with non allergic rhinitis.  The examiner stated that he felt the Veteran had one incapacitating episode of sinusitis in the past year.  The Veteran reported anosmia, but was able to recognize mint scent in both nostrils.

A December 2012 addendum to this examination indicated that the examiner found there was no evidence in his review of the record that the Veteran had rhinitis, and there was less than a 50 percent probability that such problem existed during either of his periods of service.  The examiner's rationale for this opinion was that there was no record in the Veteran's service records of rhinitis, and the Veteran does not presently have rhinitis.

September 2014 X-rays of the Veteran's sinuses were normal.

The Veteran had a VA examination in September 2014.  His previous diagnosis of allergic rhinitis in 1994 was noted, and he reported no change in symptomology since that time.  He claimed discomfort in his nose, dry throat, nasal stuffiness, sneezing, and clear rhinorrhea usually occurring one to three times a month when his allergies appeared.  He also reported a marked decrease in smell and taste ability.  Nasal exam at that time was normal, except that there appeared to be a decrease in the normal expected mucus blanket of the nose.  The examiner opined that it was less likely than not that the Veteran's complaints of a nasal/throat condition had its onset during his period of active duty, or would be otherwise related to service, to include service in the Persian Gulf.  The examiner felt that the examination and sinus X-rays at that time were normal.

In the most recent May 2015 VA examination report, the Veteran was diagnosed with non-allergic vasomotor rhinitis.  At that time the examiner reviewed the Veteran's reported history of this disability, which he stated started several months after his separation from service.  It was also noted that the Veteran reported that his voice was deeper, or that he had slight hoarseness, since 1995 or 1996.  Sinus X-rays taken at that time were normal.  After an examination and review of the Veteran's claims file, the examiner indicated that in his opinion, it was less likely than not that the Veteran's current rhinitis  is causally related to the Veteran being exposed to sand storms, and coughing up a lot of sand during the Gulf war.  The examiner indicated that there was no medical evidence to connect the Veteran's current nasal complaints to service.   His nasal exam was considered normal that day.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for rhinitis.  In this regard, the Board notes that the Veteran's service records show no complaints, or diagnosis of, any rhinitis disability, and there is no report of such symptomatology on separation.  Both the April 2012, September 2014, and May 2015 VA examinations indicated that it was not likely that this condition was related to service.  The Board finds these opinions particularly probative because they were made by physicians based on an examination of the Veteran and a thorough review of the record.  There are no medical opinions of record which would indicate a different opinion.

The Board further recognizes the arguments of the Veteran's representative contained in a December 2015 informal hearing presentation, in which she discussed findings of a July 1994 chest X-ray.  Specifically, she noted a finding of "minimal fibrotic densities in the left infraclarvicular area, most likely representing old postinflammatory residua."  However, given the May 2015 VA examiner's reliance on reports by the Veteran as to his health at separation in 1991, and on subsequent dates in 1995 and 2000, as well as his reliance on several negative x-rays conducted after 1994, the Board finds that it is very unlikely that consideration of this 1994 finding would have altered the VA examiner's conclusions.  In fact, the representative herself conceded that examinations in 1994, and numerous examinations thereafter, were deemed within normal limits, which is consistent with the history as described by the VA examiner.

As to the Veteran's own assertion of having experienced symptoms since shortly after separation, rhinitis is not one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and as such, the provisions of 38 C.F.R. § 3.303(b) are not applicable with respect to this issue.  Therefore, the Veteran's statements regarding continuity of symptomatology are not sufficient for purposes of establishing service connection.

The Board has considered an opinion under 38 C.F.R. § 3.317, for undiagnosed illness, however, as the Veteran has been given a diagnosis of rhinitis, the Board does not find it appropriate to find service connection for an undiagnosed illness, nor does the Veteran have a medically unexplained chronic multi symptom illness.

The Board does not doubt that it is the Veteran's sincere belief that he has this disability secondary to service; however, as a lay person, he lacks the requisite medical knowledge to offer an etiological opinion as to complex medical causation issues such as the one in the instant case.

As such, the Board finds the preponderance of the evidence of record to be against this claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for allergic rhinitis (claimed nose and throat problems), is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


